DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hupfer, US 2003/0057709	
Regarding claim 1, Hupfer discloses a vehicle storage device comprising: a panel that comprises a design surface (4) exposed in an interior of a vehicle: a storage unit (1) that is provided adjacent to the panel, comprises an opening in a predetermined part thereof, and can store things therein; a lid (22) configured to open and close the opening of the storage unit: and a locking device (5) configured to keep the lid in a closed state, the locking device comprising an operation unit (14) that is supported by the panel and/or the storage unit and operated to release the lid from the closed state, and an engaging portion (15) that is disengaged from the lid upon operating the operation unit, the lid comprising a engaged portion (5), which is engaged with the engaging portion, the operation unit comprising a design surface (21, 21’) exposed in the interior of the vehicle, one end (21) of the design surface of the operation unit being substantially continuous from the design surface of the panel, and an opposite end (21’) of the design surface of the operation unit being adjacent to the lid (Fig. 1-3; [0015-0017]).
Regarding claim 2, Hupfer discloses the locking device comprises a rotary shaft (20) that extends along the one end of the design surface (21, 21’) of the operation unit (14), and the opposite end of the design surface of the operation unit can swing about the rotary shaft of the operation unit (Fig. 1-3; [0017]).
Regarding claim 3, Hupfer discloses the storage unit (1) comprises a pair of bearing portions, a rotary shaft (2) of the storage unit is supported by the pair of bearing portions of the storage unit, the lid (22) comprises a pair of hinge arms that are provided adjacent to the pair of bearing portions of the storage unit, respectively, and the pair of hinge arms being rotatably supported by the rotary shaft of the storage unit (Fig. 1-3; [0013]).
Regarding claim 5, Hupfer discloses the design surface of the panel (4), the design surface of the operation unit (21, 21’) and a surface of the lid (22) are situated in a substantially same plane (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hupfer in view of Gillis, US 2014/0062103.
Hupfer shows all of the limitations of claim 1 as above but does not show the lid comprising a cut-out portion when viewed from the interior of the vehicle, and a periphery of the operation unit is covered with the cut-out portion.
Regarding claim 6, Gillis teaches a vehicle storage device (14) comprising a lid (15), wherein the lid comprises a cut-out portion when viewed from the interior of the vehicle, and a periphery of an operation unit is covered with the cut-out portion (Fig. 1, 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle storage device as shown by Hupfer by providing a lid comprising a cut out portion wherein a periphery of the operation unit is covered with the cut out portion as taught by Gillis because it has been held that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612